Citation Nr: 0832780	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  07-25 287	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines

THE ISSUES

1. Whether the rating decision issued in January 2003, which 
denied service connection for the cause of the veteran's 
death, was a product of clear and unmistakable error.  

2. Whether the rating decision issued in July 1968, which 
denied service connection for pulmonary tuberculosis, was a 
product of clear and unmistakable error.  


REPRESENTATION

Appellant represented by:	Peter J. Sebekos, Attorney at 
Law


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel
INTRODUCTION

The veteran had active peacetime service in the Navy from 
November 1921 to December 1927 and he recognized Philippine 
from February 1945 to November 1945.  He died in September 
1973, and the appellant is his surviving spouse.  

Although the appellant has appointed her daughter to speak 
and act on her behalf in connection with the claims, the 
appellant has authorized a private attorney to represent her 
before the Board.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in January 2006 and November 
2006 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, the Republic of the Philippines. 

It appears that through statements and medical articles 
submitted in December 2005, and a medical statement dated in 
March 2006 that the appellant wishes to reopen the claim of 
service connection for the cause of the veteran's death, 
which is referred to the RO for appropriate, and immediate 
action due to the appellant's age.
 
For good cause shown, namely, the appellant's advanced age, 
the appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1. In a January 2003 rating decision, the RO denied service 
connection for the cause of the veteran's death, following 
which the appellant perfected an appeal to the Board; an 
August 2004 Board decision subsumed the January 2003 rating 
decision.  

2. The appellant appealed the August 2004 Board decision, 
denying service-connected for the cause of the veteran's 
death, to the United States Court of Appeals for Veterans 
Claims, which in an August 2006 Court Order affirmed the 
Board's decision.  

3. In an unappealed rating decision in July 1968, the RO 
denied service connection for pulmonary tuberculosis; such 
decision was reasonably supported by the evidence of record 
at that time and was consistent with the laws and regulations 
then in effect.  


CONCLUSIONS OF LAW

1. The appellant's claim that a January 2003 RO rating 
decision was clearly and unmistakably erroneous in denying 
service connection for the cause of the veteran's death lacks 
legal merit.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 
3.105(a), 20.1100, 20.1104 (2007).  

2. The July 1968 rating decision that denied service 
connection for pulmonary tuberculosis was not clearly and 
unmistakably erroneous.  38 C.F.R. § 3.105 (2007).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.



In a claim of clear and unmistakable error, the duties to 
notify and assist contained in the VCAA are not applicable.  
Specifically, determinations as to the existence of clear and 
unmistakable error are based on the facts of record at the 
time of the decision challenged, such that no further factual 
development would be appropriate.  Livesay v. Principi, 15 
Vet. App. 165, 178-79 (2001) (en banc).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating Decision of January 2003 by the RO, Denying Service 
Connection for the Cause of the Veteran's Death

In a rating decision in January 2003, the RO denied service 
connection for the cause of the veteran's death, following 
which the appellant perfected an appeal to the Board.  In a 
decision in August 2004, the Board denied service connection 
for the cause of the veteran's death.  Under 38 C.F.R. 
§ 20.1104, the Board decision subsumed the rating decision of 
January 2003 by the RO.  

The appellant then appealed the Board's decision, denying 
service-connected for the cause of the veteran's death, to 
the United States Court of Appeals for Veterans Claims. In 
August 2006, the Court affirmed the Board's decision.  

In the instant case, the appellant is alleging clear and 
unmistakable error in the rating decision of January 2003 of 
the RO, denying service connection for the cause of the 
veteran's death.  That decision, however, was subsumed, on 
appeal, by the Board's August 2004 decision, which also 
denied the claim.  In Duran v. Brown, 7 Vet. App. 216, 224 
(1994), the Court held that an RO decision appealed to and 
affirmed by the Board was subsumed by the Board's decision 
and could not be attacked on clear and unmistakable grounds.  
See Donovan v. Gober, 10 Vet. App. 404(1997), aff'd sub nom. 
Donovan v. West, 158 F.3d 1377 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 1255 (1999).  
`
For this reason, the rating decision of January 2003, denying 
service connection for the cause of the veteran's death is 
not reviewable for clear and unmistakable error because it 
merges with the Board's decision and ceases to have any 
independent effect once the Board has rendered a final 
decision. 

When the rating decision is subsumed by a Board decision, 
then as a matter of law the rating decision cannot be the 
subject of a claim of clear and unmistakable error.  Brown v. 
West, 203 F.3d 1378, 1381 (Fed. Cir. 2000).

To the extent that the appellant seems to allege error in the 
Board's decision, as the Board's decision of August 2004 was 
affirmed by United States Court of Appeals for Veterans 
Claims, the Board decision is not subject to revision on 
grounds of clear and unmistaklable error because the Board's 
decision was decided by a court of competent jurisdiction.  
38 U.S.C.A. § 7111 and 38 C.F.R. § 20.1400.  

Where as here the law, and not the evidence, is dispositive, 
the claim is denied because of the absence of legal merit.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Accordingly, the appellant's claim that there was clear and 
unmistakable error in the rating decision in January 2003 by 
RO must be denied.

Rating Decision of July 1968 by the RO, Denying Service 
Connection for Pulmonary Tuberculosis

Even though the veteran died of non-service-connected cause 
as affirmed by a court of competent jurisdiction, VA will pay 
death benefits to the surviving spouse as if the veteran's 
death were service-connected, if at the time of death, 

the veteran was receiving, or was entitled to receive, 
compensation for a service-connected disability that was 
rated by VA as totally disabling for a continuous period of 
at least 10 years immediately preceding death.  

"Entitled to receive'' means that the veteran filed a claim 
for disability compensation during his lifetime and the 
veteran would have received total disability compensation at 
the time of death for a service-connected disability rated 
totally disabling for the period specified, but for clear and 
unmistakable error committed by VA in a decision on a claim 
filed during the veteran's lifetime.   38 U.S.C.A. § 1318, 
38 C.F.R. § 3.22.

To this extent, the appellant is a proper claimant under 
38 U.S.C.A. § 1318 to claim clear and unmistakable error in a 
rating decision filed during the veteran's lifetime. 

An individual whose VA claim has been adjudicated by an RO 
has one year after the issuance of written notification in 
which to initiate an appeal to the Board by filing a notice 
of disagreement.  If no appeal is filed, the decision is 
final, and is not subject to revision on the same factual 
basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 20.302, 
20.1103.  This rule was equally applicable at the time of the 
rating decision in July 1968.  Such a final decision may, 
however, be reversed or amended where evidence establishes 
that it was a product of clear and unmistakable error.  
38 C.F.R. § 3.105(a). 

A final and binding RO decision will be accepted as correct 
in the absence of clear and unmistakable error.  Where the 
evidence establishes such an error, the prior decision will 
be reversed or amended and it will have the same effect as if 
the corrected decision had been made on the same date as the 
reversed or amended decision.  38 C.F.R. § 3.105(a).

Clear and unmistakable error is defined as follows:  Either 
the correct facts, as they were known at the time, were not 
before the adjudicator or the statutory provisions extant at 
the time were incorrectly applied.  

It is the sort of error, which had it not been made, would 
have manifestly changed the outcome at the time it was made.  
It is an undebatable error, so that it can be said the 
reasonable minds could only conclude that the original 
decision was fatally flawed.  Russell v. Principi, 3 Vet. 
App. 310, 313 (1992) (en banc).  A determination that there 
was clear and unmistakable error must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Russell v. Principi, 3 Vet. App. at 313-14 (1992).  

It is the kind of error of fact or of law that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  Fugo 
v. Brown, 6 Vet. App. 40, 43 (1993).  The Court in Fugo 
further held that neither a claim alleging improper weighing 
and evaluating of the evidence in a previous adjudication, 
nor general, non-specific claims, including sweeping 
allegations of failures to follow the regulations or to 
provide due process, meet the restrictive definition of clear 
and unmistakable error.  Also failure to fulfill the duty to 
assist does not constitute clear and unmistakable error.  
Caffrey v. Brown, 6 Vet. App. 377 (1994).

Analysis 

The appellant argues that clear and unmistakable error exists 
in the rating decision of July 1968, denying the claim of 
service connection for pulmonary tuberculosis.  She claims 
that a review of the veteran's records at the time of the 
July 1968 decision would have shown that in a statement dated 
in June 1968, S.B.G., M.D., certified that he examined the 
veteran in January 1967 and he diagnosed pulmonary 
tuberculosis.  

The appellant argues that chest X-rays taken in January 1967 
were also available at the time of the July 1968 rating 
decision, and that the X-rays showed that the veteran 
suffered from pulmonary tuberculosis.  

The appellant maintains that as there was evidence in the 
file to show that tuberculosis manifested itself to a degree 
of at least 10 percent within three years of discharge in 
November 1945, service connection on a presumptive basis was 
warranted.  She argues that the provision of 38 C.F.R. 
§ 3.374(c) was not unfavorable to the claim because it did 
not specify a time limitation on when the confirming 
clinical, X-ray, or laboratory study must be conducted to be 
considered probative.  Further, she argues that the "savings 
clause" of 38 C.F.R. § 3.371(a) also does not state that X-
rays taken within the three-year presumptive period must be 
submitted to confirm a diagnosis based on an examination that 
was made within the three-year presumptive period.  She 
asserts that X-ray evidence of primary tuberculosis lesions 
would confirm a prior diagnosis of pulmonary tuberculosis 
based on physical examination whether the X-rays were taken 
three months, three years, or thirty years after the disease 
was manifested, and that it would be adding an "extremely 
stringent condition" to statutory requirements to require 
that the confirming X-rays be taken within a limited three-
year period from the date of discharge.     
 
After a careful review of the evidence, including the 
appellant's contentions, the Board finds that the rating 
decision in July 1968 by RO was not clearly and unmistakably 
erroneous.  The RO denied service connection for pulmonary 
tuberculosis, stating that there was no record of treatment 
or diagnosis of pulmonary tuberculosis during service and 
that there was no diagnosis of pulmonary tuberculosis by 
approved methods during the presumptive period following 
service.  



The RO acknowledged the medical certificate of S.B.G., M.D., 
dated in June 1968, as well as chest X-ray films that were 
taken in January 1967, which were evidently returned to the 
veteran in July 1968, and are not of record.  The RO notified 
the veteran by letter in July 1968 of the reasons for denying 
his claim of service connection for pulmonary tuberculosis.  

It appears that the appellant is challenging the RO's 
application of the statutory and regulatory provisions in 
effect at the time of the July 1968 rating decision.  From 
her statements, or those of her representative, she appears 
to be claiming that correct application of the existing law 
in July 1968 would have produced a manifestly different 
outcome, namely the award of service connection for pulmonary 
tuberculosis.  

To determine whether the RO correctly applied the law at the 
time of the July 1968 rating decision, the Board must apply 
the laws and regulations then in effect.  The legal criteria 
in effect at the time of the July 1968 rating decision are 
essentially the same as they are at present.  That is, 
service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C. § 310 (1968); 38 C.F.R. §§ 
3.303, 3.304 (1968).  

Tuberculosis may also be presumed to have been incurred 
during active military service if manifest to a degree of 10 
percent within three years after termination of service.  38 
U.S.C. §§ 301, 312; 38 C.F.R. §§ 3.307, 3.309.  Evidence of 
activity on comparative study of x-ray films showing 
pulmonary tuberculosis within the 3-year presumptive period 
provided by section 3.307(a)(3) will be taken as establishing 
service connection for active pulmonary tuberculosis 
subsequently diagnosed by approved methods.  38 C.F.R. § 
3.371(a).  



A diagnosis of active pulmonary tuberculosis by private 
physicians on the basis of their examination, observation or 
treatment will not be accepted to show the disease was 
initially manifested after discharge from active service 
unless confirmed by acceptable clinical, X-ray or laboratory 
studies, or by findings of active tuberculosis based upon 
acceptable hospital observation or treatment.  38 C.F.R. 
§ 3.374(c).  

In this case, when the RO denied the veteran's claim of 
service connection in July 1968, it considered all of the 
evidence of record, which consisted of the veteran's 
application for disability compensation, service medical 
records, and the medical certificate of S.B.G., M.D., dated 
in June 1968.    

The Board finds that the conclusion reached by the RO in the 
July 1968 rating decision was reasonably supported by the 
evidence of record at that time and was consistent with the 
laws and regulations then in effect.  

In its July 1968 decision, the RO determined, in essence, 
that the evidence clearly showed that the veteran had 
pulmonary tuberculosis more than 20 years after his discharge 
from service in November 1945, but that there was no showing 
of such finding in service and no evidence of diagnosis of 
pulmonary tuberculosis confirmed by contemporaneous X-rays by 
approved methods within the three-year presumptive period 
following discharge.  After applying the pertinent laws and 
regulations to the facts, all the required elements to 
establish service connection were not present.  Thus, the 
RO's decision cannot be said to have been undebatably 
erroneous in July 1968.  

The correct facts as they were known at the time of the RO 
decision in July 1968 are not in dispute.  The veteran's 
service included recognized guerrilla service from February 
1945 to November 1945.  Service medical records during such 
period do not show complaint, diagnosis, or treatment of 
pulmonary tuberculosis.  An October 1945 physical examination 
report indicates that the veteran was physically fit.  

On an affidavit for Philippine Army Personnel, dated in 
December 1946, which was signed by the veteran, he denied 
having sustained any wounds or illnesses from December 1941.  

In a statement dated in September 1967, the veteran claimed 
that he was disabled by reason of his guerrilla service on 
the basis of tuberculosis.  He stated that in 1954, due to 
chest pain that "dated back during the Japanese 
occupation," he had X-rays that showed lung spots consistent 
with tuberculosis, according to his physician.  He indicated 
that he underwent another physical examination in January 
1967.  

Documentation in the file indicate that the veteran submitted 
chest X-rays,  taken in January 1967, but that the RO 
returned the X-rays to the veteran in July 1968, stating that 
they had been considered in connection with his claim.  There 
is no interpretative report of the 1967 X-rays in the file.  

In a medical certificate, dated in June 1968, S.B.G., M.D., 
stated that the veteran presented to him in January 1947 with 
symptoms of loss of weight, fever in the afternoon, 
productive cough, and easy fatigability.  Examination 
revealed the veteran to be undernourished with moist and 
sibilant rales in the infrascapular fossa on the right and in 
the interscapular region.  The impression was pulmonary 
tuberculosis, and treatment included streptomycin, vitamins 
with minerals, and improved diet was begun, which lasted a 
year.  The physician did not make any reference to X-rays 
that may have been taken in January 1947 to confirm such a 
diagnosis.  

The medical evidence at the time of the July 1968 rating 
decision consisted of service treatment records that were 
negative for tuberculosis, a private physician's statement 
dated more than two decades after service relating a 
diagnosis of 


tuberculosis within the three-year presumptive period 
following service without any confirming X-rays 
contemporaneous with service or the presumptive period, and 
chest X-rays taken in January 1967 that reportedly showed 
findings consistent with tuberculosis.  

The appellant contends that the statutory or regulatory 
provisions extant at the time of the rating decision in July 
1968 were incorrectly applied, and that had the RO correctly 
applied the law, the veteran would have been awarded service 
connection for pulmonary tuberculosis.  The appellant cited 
38 C.F.R. § 3.371(a) and 38 C.F.R. § 3.374(c) as supportive 
of her claim, particularly for the proposition that X-rays 
confirming a diagnosis of tuberculosis did not have to be 
dated within the presumptive period.  The RO, on the other 
hand, denied the claim in July 1968 on the basis that there 
was no diagnosis of pulmonary tuberculosis by approved 
methods during the presumptive period because the chest X-
rays submitted in support of the claim were dated 20 years 
following discharge.  The RO appears to have interpreted the 
law as requiring competent medical evidence and X-ray 
examination within three years of the veteran's service.  
Both of these regulations are essentially the same in 1968 as 
they are at present.  

The claim essentially represents a disagreement as to how to 
interpret the applicable law to the facts of the case.  As to 
the provision of 38 C.F.R. § 3.371(a), it plainly states that 
there must be X-ray evidence showing tuberculosis within the 
presumptive period where tuberculosis is subsequently 
diagnosed.  The Board finds that this regulation is not 
pertinent to the appellant's case because there is no 
evidence of any X-ray studies undertaken within three years 
of service discharge in November 1945.  

As to the provision of 38 C.F.R. § 3.374(c), its 
interpretation, however, is subject to debate in light of the 
facts of this case.  The appellant essentially asserts that 
X-ray or clinical studies confirming a private physician's 
diagnosis of pulmonary tuberculosis related to the 
presumptive period do not have to be contemporaneous with the 
presumptive period or with the diagnosis of the disease, in 
order to be acceptable evidence to show that the disease was 
initially manifested within the presumptive period after 
discharge from service.  The Court in Tubianosa v. Derwinski, 
3 Vet. App. 181, 183 (1992) interpreted 38 C.F.R. § 3.374(c), 
as follows:  "the provision then expressly states that when 
a private physician diagnoses PTB, he or she must include 
clinical, X-ray, or laboratory studies, or findings of active 
tuberculosis based upon acceptable hospital observation or 
treatment."  

Such interpretation envisions the confirming X-ray studies to 
be in concert with, or at least somewhat contemporaneous with 
the date of, the diagnosis of the tuberculosis.  In this 
case, the X-rays (which are not of record but which 
reportedly showed tuberculosis) were not taken in conjunction 
with the examination that led to a diagnosis of pulmonary 
tuberculosis during the presumptive period.  Rather, chest X-
rays were taken 20 years later, and thus confirm that 
tuberculosis was present as of January 1967 and no earlier.  
Further, the private physician, who in June 1968 related that 
he had diagnosed the veteran with pulmonary tuberculosis in 
1947, did not provide any statement or opinion regarding 
confirming studies and did not opine as to whether X-rays 
showing tuberculosis in January 1967 had any relationship to 
the 1947 diagnosis of tuberculosis.  It is the appellant who 
alleges without furnishing supporting medical evidence that a 
connection existed between the diagnosis of pulmonary 
tuberculosis related back to the presumptive period and the 
chest X-rays confirming the presence of tuberculosis 20 years 
after the initial diagnosis was reportedly made.  

It should be recognized that while the findings of a 
physician are medical conclusions that cannot be ignored or 
disregarded, see Willis v. Derwinski, 1 Vet. App. 66 (1991), 
the adjudicator is free to assess medical evidence and is not 
compelled to accept a physician's opinion.  See Wilson v. 
Derwinski, 2 Vet. App. 614 (1992).  

While Dr. S.B.G.'s certificate purports to provide a basis on 
which to grant presumptive service connection, the requisite 
clinical, laboratory, or X-ray studies to confirm the 
physician's diagnosis of pulmonary tuberculosis were not 
present.  X-ray studies undertaken many years after the 
presumptive period, which happen to show tuberculosis, were 
not medically related to the physician's diagnosis of 
tuberculosis within the presumptive period.  
  
The Board finds that the RO's interpretation of the pertinent 
criteria was not incorrect, and the application of the law to 
the facts was not incorrect.  There is nothing in the 
evidence from the time of the July 1968 rating decision that 
would compel a conclusion, to which reasonable minds could 
not differ, that service connection for pulmonary 
tuberculosis was warranted.  The file shows that the RO's 
decision in July 1968 was in accordance with U.S.C. §§ 301, 
310, 312 (1969); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(1968).  

The Board reiterates that the standard for clear and 
unmistakable error requires that any such error compel the 
conclusion that reasonable minds could not differ, and that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  In sum, 
the appellant has not shown an undebatable error in the July 
1968 rating decision that would manifestly change the outcome 
of the decision.  That rating decision was reasonably 
supported by the evidence of record at that time and was 
consistent with the laws and regulations then in effect.  
Consequently, the appeal must be denied.  






ORDER

The claim to establish clear and unmistakable error in a 
January 2003 rating decision, which denied service connection 
for the cause of the veteran's death, is denied.  

The claim to establish clear and unmistakable error in a July 
1968 rating decision, which denied service connection for 
pulmonary tuberculosis, is denied.  


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


